ROBERTS, Justice.
This is an appeal from a summary judgment in favor of the city, appellee here and defendant below, in a suit filed by the plaintiff-appellant to recover for injuries allegedly sustained by her as the result of the tortious acts of the city’s employees, who were police officers.
It is admitted that the police officers were acting in the performance of their duties as such and thus in the performance of a governmental function of the city. The acts by them which were alleged to be tortious need not be related, as we are of the opinion that, under the settled law of this court, no recovery may be had by the plaintiff. “Whatever the law may be elsewhere, it has long been established in this jurisdiction that a municipal corporation is not liable for the tortious acts of its police officers committed as incident to the exercise of a purely governmental function.” City of Miami v. Bethel, Fla., 1953, 65 So.2d 34. See also Britt v. City of Ocala, Fla., 1953, 65 So.2d 753; and Williams v. City of Green Cove Springs, Fla., 1953, 65 So. 2d 56.
No reversible error having been made to appear, the judgment appealed from should be and it is hereby
Affirmed.
MATHEWS, C. J., DREW, J., and PARKS, Associate Justice, concur.